Name: Commission Regulation (EC) No 931/97 of 26 May 1997 amending Regulation (EC) No 832/97 as regards the dates for applications for assistance in the floricultural sector
 Type: Regulation
 Subject Matter: EU finance;  marketing;  European construction;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R0931Commission Regulation (EC) No 931/97 of 26 May 1997 amending Regulation (EC) No 832/97 as regards the dates for applications for assistance in the floricultural sector Official Journal L 135 , 27/05/1997 P. 0001 - 0001COMMISSION REGULATION (EC) No 931/97 of 26 May 1997 amending Regulation (EC) No 832/97 as regards the dates for applications for assistance in the floricultural sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2275/96 of 22 November 1996 introducing specific measures for live plants and floricultural products (1), and in particular Article 5 thereof,Whereas Commission Regulation (EC) No 832/97 (2) lays down detailed rules for the application of Council Regulation (EC) No 2275/96 introducing specific measures for live plants and floricultural products; whereas those rules lay down specific deadlines for the introduction of applications for 1997; whereas those dates should be altered so as to take account of the late publication of the Regulation in question;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants and Floricultural Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 832/97 is hereby amended as follows:1. In the second subparagraph of Article 5 (1), the date '30 May 1997` is replaced by '6 June 1997`,2. In the second sentence of Article 5 (2), the date '21 June 1997` is replaced by '28 June 1997`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 308, 29. 11. 1996, p. 7.(2) OJ No L 119, 8. 5. 1997, p. 17.